Pratt, J.:
The question presented by these appeals is as to the constitutionality of chapter 400 of the Laws of 1875, which assumes to divide the town of Fishldll, in the county of Dutchess, into two towns by creating, out of a portion of the territory, a new town named Wappinger.
The act is challenged as being in conflict with section 17 of article 3 of the Constitution, which is as follows :
“No act shall be passed which shall provide that any existing law, or any part thereof, shall be made or deemed a part of said act, or which shall enact that any existing law, or any part thereof, shall be applicable, except by inserting it in said act.”
The third section .of the act, the one which is supposed to offend this constitutional provision, is in the following language :
“ All laws in force at and from the time of the passage of this act, applicable to the town of Fishldll as now existing, shall apply to the town of Fishkill as hereby continued, except such laws as are inconsistent with the provisions of this act.”
As was said by the late Chief Justice Oaklet, in The Sun M. Ins. Co. v. City of New York (5 Sandf. S. C. R., 16): “ It is not a light thing to set aside an act of the legislature, even when the objections to it are grave and mighty and in the outset of this discussion, it is important that we keep in mind the principles which should govern courts, in determining constitutional questions.
An act is not to be declared unconstitutional unless it is glaringly so. (Macomber v. Mayor of New York, 17 Abb., 35.)
It must clearly appear that the legislature has transcended its constitutional powers before its formal enactments will be declared void. (People v. Allen, 42 N. Y., 381.)
Before proceeding to annul, by judicial sentence, what has been enacted by the law-making power, it should clearly appear that the act cannot be supported by any reasonable intendment or allowable *42presumption. (People v. Supervisors of Orange, 17 N. Y., 241; Met. Bank v. Van Dycke, 27 id., 460.)
Every presumption is in favor of the validity of legislative acts, ancl they are to be upheld unless there is a substantial departure-from the organic law. (People v. Briggs, 50 N. Y., 558.)
Courts have no concern with the propriety or wisdom of legislation. That power has been committed, by the Constitution, to the legislative department of government, and with its exercise courts cannot interfere. (Id., pp. 558, 559.)
The strict letter of the act is not always to determine its character, but courts will rather consider what is the fair meaning, and will expound it differently from the letter to preserve the intent. (Brown’s Legal Maxims, 437; People v. Albertson, 55 N. Y., 56.)
If an act is not within the mischief intended to be guarded against by the Constitution, it does not offend its provisions. (Conner v. Mayor, 5 N. Y., 293.)
In the light of these principles we are first to inquire: What was the evil designed to be guarded against by the constitutional provision which we have quoted ? Plainly it was intended to prevent enactments by reference to laws, the scope and meaning of -which might not be duly considered by the legislators, and which might be obscure and difficult .to understand by those to whom they applied. In the expressive words of the learned counsel for the respondent, it was to prevent blind legislation.
Courts will be careful to see that this eminently wise purpose of the organic law is not frustrated by the legislature.
Is the act under consideration obnoxious to that objection ? It seems to me very clear that it is not. .The intention of the legislature is very plain. The object of the act is to create a new town out of a portion of the territory of the town of Fishkill. The unmistakable intention of the above quoted third section is to preserve the existing state of things with reference to the remaining portion of the town, as far as is possible, consistent with the division of the town. It is at least doubtful whether the express provisions of that section were necessary for that purpose, a:id whether the effect would not have been the same if the section had been wholly omitted. But it is not easy to perceive how a clear expression of that intent can be said to violate any provision of the Constitution,
*43There was here no enactment of a body of new law or any single law by reference; on the contrary, there was a new preservation of existing laws, or perhaps more accurately, a disclaimer of any intent to repeal or abrogate existing laws, or disturb the condition of things any further than was indispensable to carry into effect the main purpose of the act. That this intention of the lawmaking power is not within the mischief designed to be guarded against in the organic law, it seems to me cannot be seriously questioned.
These considerations dispose as well of the objection to the eleventh section of the act.
The act was passed May twentieth, less than three months after the annual election for town officers had been held
To avoid the inconvenience and expense of a special election for a fraction of a year, the last named section provides that for the time being, and until the recurrence of the regular time for electing town officers, the officers which had already been elected should continue in office and perform the duties of their respective offices for both towns.
The act, in other words, was not of complete effect until the succeeding March, and to that extent, the concluding section (which declaims .that the act shall take effect immediately), is to be understood as qualified. This expedient involved some awkward results, but I do not see that there was such a plain violation of the Constitution, in this provisional arrangement, as would justify the court in annulling the whole law.
Having arrived at the conclusion that the act of the legislature is not in conflict with the Constitution, and as that is the only question which either party desires considered, the orders appealed from should be reversed and an order made directing that the mandamus issue.
Talcott, J., concurred. Barnard, P. J., not sitting.
Order reversed, with costs.